Exhibit 10.1
CONSENT, WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT
CONSENT, WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”),
dated as of December 10, 2010, is executed by and among LAWSON PRODUCTS, INC., a
Delaware corporation (“Lawson”), which has its chief executive office located at
1666 E. Touhy Avenue, Des Plaines, Illinois 60018, various subsidiaries of
Lawson listed on the signature pages hereto (Lawson and the subsidiaries are
referred to collectively herein as the “Borrower” or the “Borrowers”), THE
PRIVATEBANK AND TRUST COMPANY both as a lender and as agent (in such capacity,
the “Agent”), for itself and all other lenders from time to time a party hereto
(“Lenders”), located at 120 South LaSalle Street, Chicago, Illinois 60603-3400,
and all other Lenders.
WHEREAS, the Agent, Lawson and certain subsidiaries of Lawson (together with
Lawson, collectively, the “Original Borrowers”), entered into a Credit
Agreement, dated as of August 21, 2009, among the Original Borrowers, the Agent
and the Lenders, and on December 2, 2009, Lawson Products, Inc., an Illinois
corporation and newly-formed wholly-owned subsidiary of Lawson (“Lawson IL”),
became a party to such agreement as a Borrower (herein, as the same may be
amended, modified or supplemented from time to time, the “Credit Agreement”);
and
WHEREAS, the Borrowers consummated an internal reorganization pursuant to which
several of the Borrowers were merged into Lawson IL and assets of certain of the
Borrowers were transferred among the Borrowers; and
WHEREAS, the Borrowers, the Lenders and the Agent entered into a Consent, Waiver
and First Amendment to Credit Agreement dated as of December 31, 2009; and
WHEREAS, the Borrowers, the Lenders and the Agent entered into a Second
Amendment to Credit Agreement dated as of January 29, 2010; and
WHEREAS, the Borrowers, the Lenders and the Agent entered into a Consent Waiver
and Third Amendment to Credit Agreement dated as of September 1, 2010 with
respect to the sale of certain assets and liabilities of Assembly Component
Systems, Inc., an Illinois corporation, during the third quarter of Lawson’s
fiscal 2010; and
WHEREAS, the Borrowers have informed the Agent that they intend to consummate
the sale of all or substantially all of the assets of Rutland Tool and Supply
Co., a Nevada corporation (“Rutland”) on or about December 10, 2010 (the
“Sale”); and
WHEREAS, the Borrowers, the Lenders and the Agent wish to enter into this
Amendment to (i) confirm each Lender’s and the Agent’s consent to the Sale,
(ii) waive any and all Events of Default arising or occurring under the Credit
Agreement or any other Loan Document solely in connection with the Sale and
(iii) amend the Credit Agreement to account for the Sale and otherwise as set
forth herein.
NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained in this Amendment, the parties hereto hereby agree as
follows:

 

 



--------------------------------------------------------------------------------



 



1. Incorporation of the Agreement. All capitalized terms which are not defined
hereunder shall have the same meanings as set forth in the Credit Agreement, and
the Credit Agreement, to the extent not inconsistent with this Amendment, is
incorporated herein by this reference as though the same were set forth in its
entirety. To the extent any terms and provisions of the Credit Agreement are
inconsistent with the amendments set forth in Paragraph 2 below, such terms and
provisions shall be deemed superseded hereby. Except as specifically set forth
herein, the Credit Agreement and the other Loan Documents shall remain in full
force and effect and the provisions thereof shall be binding on the parties
hereto.
2. Amendments to the Credit Agreement. The parties hereto hereby amend the
Credit Agreement, effective as of the date hereof as follows:
The first sentence of Section 4.1 of the Credit Agreement is deleted and
substituted therefor is the following:
“The Revolving Loans shall be evidenced by Revolving Notes (together with all
renewals, extensions, modifications or substitutions thereof, the “Revolving
Notes”) in the form of Exhibit A attached hereto, duly executed by each Borrower
and payable to the order of each Lender according to such Lender’s Revolving
Loan Commitment.”
3. Representations and Warranties.

  (a)  
The representations and warranties set forth in Section 7 of the Credit
Agreement shall be deemed remade and affirmed by the Borrowers in all material
respects, as of the date hereof; provided that representations and warranties
referencing a particular date other than a general date of execution shall be
true and correct as of such date; provided, further, that any and all references
to the Credit Agreement in such representations and warranties shall be deemed
to include this Amendment.
    (b)  
The Borrowers represent and warrant that no Event of Default has occurred and is
continuing.

4. Consent; Waiver. Notwithstanding any terms or provisions of the Credit
Agreement to the contrary, this Amendment serves as evidence of the Agent’s and
each Lender’s (i) consent to the Sale and each of the transactions necessary to
consummate the Sale and (ii) waiver of any and all Events of Default arising or
occurring under the Credit Agreement or any other Loan Document, solely as a
result of the Sale. The consent and waiver provided herein shall be limited to
the matter set forth herein. Except as otherwise provided herein, all
provisions, terms and conditions of the Credit Agreement remain in full force
and effect after giving effect to the Sale.
5. Fees and Expenses. The Borrowers shall pay or reimburse the Agent for all
reasonable costs and expenses, including, without limitation, legal expenses and
reasonable attorneys’ fees (for outside counsel) incurred by the Agent, or for
which the Agent becomes obligated, in connection with the negotiation,
preparation, and closing of this Amendment.

 

2



--------------------------------------------------------------------------------



 



6. Delivery of Documents/Information. This Amendment shall be effective on the
date hereof upon receipt by Agent of the last of the following: (i) a fully
executed copy of this Amendment, (ii) the Revolving Notes executed by each
Borrower and payable to the order of each Lender, and (iii) Borrowers’ payment
to Agent of all invoiced fees and expenses and the modification fee provided in
paragraph 5 above.
7. Release of Rutland. The Agent and each Lender hereby agrees and acknowledges
that effective immediately following consummation of the Sale, (i) Rutland shall
no longer be a Borrower under the Credit Agreement or a Grantor under the
Security Agreement or otherwise be bound by, or a party to, any of the Loan
Documents, (ii) Rutland shall be deemed released and discharged from any and all
liabilities and obligations under the Loan Documents and (iii) all security
interests and other liens granted to or held by the Agent in any assets or
property of Rutland as security for the Obligations shall be deemed released and
discharged, without recourse or warranty. The Agent agrees and acknowledges that
upon the consummation of the Sale, the Agent shall execute and return to Lawson
such releases of liens, discharges, terminations and other release documentation
reasonably requested by Lawson to evidence the release of the Agent’s liens and
security interests in all of the assets and property of Rutland.
8. Continuing Effect. Except as otherwise specifically set out herein, the
provisions of the Credit Agreement and each of the Loan Documents shall remain
in full force and effect. The Borrowers have heretofore executed and delivered
to the Agent certain Loan Documents and the Borrowers hereby acknowledge and
agree that, notwithstanding the execution and delivery of this Amendment, the
Loan Documents remain in full force and effect after giving effect to the
amendments set forth in this Amendment and the rights and remedies of the Agent
and the Lenders thereunder, the obligations of each Borrower thereunder and the
liens and security interests created and provided for thereunder remain in full
force and effect and shall not be affected, impaired or discharged hereby.
Nothing herein contained shall affect or impair the priority of the liens and
security interests created and provided for in the Loan Documents as to the
indebtedness which would be secured thereby prior to giving effect to this
Amendment and which remains secured thereby after giving effect to this
Amendment. Any and all references to the Credit Agreement in each of the Loan
Documents shall be deemed to refer to and include this Amendment.
9. Headings. The headings of this Amendment are for the purposes of reference
only and shall not affect the construction of the Amendment.
10. Counterparts. This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
or electronic mail shall be equally as effective as delivery of a manually
executed counterpart of this Amendment. Any party delivering an executed
counterpart of this Amendment by facsimile or electronic mail shall also deliver
a manually executed counterpart of this Amendment, but the failure to deliver a
manually executed counterpart shall not affect the validity, enforceability, or
binding effect of this Amendment.
11. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws (as opposed to the conflict of law provisions)
of the State of Illinois.
[SIGNATURE PAGES FOLLOW]

 

 

3



--------------------------------------------------------------------------------



 



(Signature Page to Fourth Amendment to Credit Agreement)
IN WITNESS WHEREOF, the Borrowers, the Agent and each Lender have executed this
Amendment as of the date first above written.

                  BORROWERS:            
 
                LAWSON PRODUCTS, INC.,   LAWSON PRODUCTS, INC.,     a Delaware
corporation   an Illinois corporation    
 
               
By:
      By:                        
Name:
  Ron Knutson   Name:   Ron Knutson    
Its:
  Senior Vice President and   Its:   Senior Vice President and    
 
  Chief Financial Officer       Chief Financial Officer    
 
                DRUMMOND AMERICAN LLC,   CRONATRON WELDING SYSTEMS LLC,     an
Illinois limited liability company   a North Carolina limited liability company
   
 
               
By:
      By:                        
Name:
  Ron Knutson   Name:   Ron Knutson    
Its:
  Senior Vice President and   Its:   Senior Vice President and    
 
  Chief Financial Officer       Chief Financial Officer    
 
                RUTLAND TOOL & SUPPLY CO.,   AUTOMATIC SCREW MACHINE     a
Nevada Corporation   PRODUCTS COMPANY, INC.,             an Alabama corporation
   
 
               
By:
      By:                        
Name:
  Ron Knutson   Name:   Ron Knutson    
Its:
  Senior Vice President and   Its:   Senior Vice President and    
 
  Chief Financial Officer       Chief Financial Officer    

 

4



--------------------------------------------------------------------------------



 



(Signature Page to Fourth Amendment to Credit Agreement)

         

AGENT:

THE PRIVATEBANK AND TRUST COMPANY
      By:         Name:           Its:          LENDER:

THE PRIVATEBANK AND TRUST COMPANY
      By:         Name:           Its:         

 

5